COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00400-CV


IN RE TAURUS BROWN                                                       RELATOR




                                      ----------

                            ORIGINAL PROCEEDING

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      On October 3, 2011, Relator Taurus Brown, a pro se state-prison inmate,

filed in this court a ―Complaint of Access to Court,‖ which we construe as a

petition for a writ of mandamus.        In the petition, Brown alleges that the

respondent trial court has delayed the underlying civil lawsuit by failing to enter a

scheduling order or to rule on Brown’s motions.



      1
       See Tex. R. App. P. 47.4.
      Brown sued Nathaniel Quarterman, Steven Page, Kevin Wolf, and Kevin

Hoover in May 2008, alleging that he was stabbed by another inmate while being

escorted through the prison. Attached to Brown’s petition for writ of mandamus

is a document titled ―Plaintiff[’s] Request for Disposition and Motion to Proceed,‖

which Brown purportedly mailed to the trial court on May 20, 2009.            In that

motion, Brown requests entry of a scheduling order. However, the motion is not

file-marked, and there is no indication in Brown’s petition for writ of mandamus or

corresponding attachments that the trial court refused to rule on the motion or

that Brown even requested that the trial court rule on the motion.

      Mandamus may issue to compel a trial court to rule on a motion that has

been pending before the court for a reasonable period of time. See In re Hearn,

137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding); In re

Keeter, 134 S.W.3d 250, 252–53 (Tex. App.—Waco 2003, orig. proceeding); In

re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding);

see also In re Butts, No. 02-06-00078-CV, 2006 WL 741556, at *1 (Tex. App.—

Fort Worth Mar. 23, 2006, orig. proceeding) (mem. op.). To obtain mandamus

relief for such refusal, a relator must establish: (1) the motion was properly filed

and has been pending for a reasonable time; (2) the relator requested a ruling on

the motion; and (3) the trial court refused to rule. See Hearn, 137 S.W.3d at 685;

Keeter, 134 S.W.3d at 252; Chavez, 62 S.W.3d at 228. The mere filing of a

motion with a trial court clerk does not equate to a request that the trial court rule

on the motion. See Hearn, 137 S.W.3d at 685; Chavez, 62 S.W.3d at 228.


                                          2
      It is the relator’s burden to provide us with a sufficient record to show his

entitlement to mandamus relief.    In re Blakeney, 254 S.W.3d 659, 661 (Tex.

App.—Texarkana 2008, orig. proceeding).        Brown has not shown a right to

mandamus relief because he has not provided us with a record showing that he

has brought any motion or request to the trial judge’s attention or that the trial

judge refused to rule on any such motion or request. We therefore deny Brown’s

petition for writ of mandamus.

                                                  PER CURIAM

PANEL: GARDNER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: October 27, 2011




                                        3